DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the after-final amendment filed 06/21/2022. 
Applicant’s amendment to claim 26 is sufficient to overcome the rejection presented in the previous office action.

Claim Status
4.	Claims 1-2, 4-6, 17-20, and 22-25 have been previously presented.
5.	Claims 3, 15-16, and 21 have been cancelled.
6.	Claims 7-14 have been presented in original form.
7.	Claim 26 is currently amended.
8.	Claims 1-2, 4-14, 17-20, and 22-26 are currently pending in the application.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	The application has been amended as follows: 
IN THE CLAIMS:
In claim 20, line 1: Substituted the status identifier “(Currently Amended)” with – (Previously Presented) --. 

Allowable Subject Matter
11.	Claims 1-2, 4-14, 17-20, and 22-26 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, the RFID tag being electromagnetically exposed on the bottom surface and comprising an RFID antenna at least partially protruding from the bottom surface as recited in claim 1; writing RFID information to the RFID tag using an RFID writer positioned at least partially within the housing as recited in claims 22 and 24; wherein the housing is electromagnetically shielding, and wherein attaching the smart label comprises aligning the RFID tag with a dielectric interface in the electromagnetically shielding housing as recited in claim 23; and wherein the body comprises at least one layer providing electromagnetic shielding to attenuate electromagnetic emissions radiating from a region of the housing to which the label is fastened as recited in claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887      
                                                                                                                                                                                                   /THIEN M LE/Primary Examiner, Art Unit 2887